Plaintiff in error, hereinafter referred to as defendant, was charged with statutory rape and, upon conviction, sentenced to a term in the penitentiary. To review the judgment, defendant has sued out a writ of error and applied for supersedeas. Briefs in support of the application for supersedeas have been filed, and we shall determine the case on this application.
[1] The unfortunate girl, to whom a child was born, was fourteen years of age and unmarried. Her testimony was definite and positive and remained such under cross-examination. It was corroborated in many respects by other witnesses. Defendant categorically denied the charge, and other witnesses testified to circumstances which tended to support his plea of not guilty. Defendant's counsel rightly asserts that "The main issue is the truth or falsity of the offense alleged by defendant in error and denied by plaintiff in error." With this statement we agree. However, that issue was submitted to the jury with instructions — not made a part of this record and which we must presume were correct — and the jury found the defendant guilty as charged. Under these circumstances, with competent evidence to support the verdict and judgment, neither should be disturbed.
[2] We have examined the claim of newly discovered evidence, but, considering it in the most favorable light to the defendant, it is but cumulative. The court safeguarded defendant's rights in all respects, and in the denial of his motions for a new trial, some of which were filed after final judgment and sentence, did not commit error.
The record discloses no prejudicial error and, accordingly, the judgment is affirmed. *Page 468